Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 1 of 11 Page ID #:349
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 2 of 11 Page ID #:350




 Paviell Johnson v. Green Dot Corporation; Case No. 5:20-cv-01952-GW-(KKx)
 Tentative Ruling on Defendant’s Motion to Compel Arbitration Following Supplemental Briefing


 I.     Background
        Plaintiff Paviell Johnson filed her tax returns in early 2020 expecting a tax refund. The
 refund was deposited into a Walmart MoneyCard issued by Defendant Green Dot Corporation
 and mailed to her home. Unfortunately, the debit card was stolen with her mail, and the thief
 emptied the debit card of Plaintiff’s entire tax refund. Plaintiff Johnson alleges that Defendant
 Green Dot acted negligently and violated the Electronic Fund Transfer Act (“EFTA”), 15 U.S.C.
 § 1693 et seq., by failing to conduct a reasonable investigation into her fraud claim, failing to
 provide required notices, and failing to provisionally credit her account of the stolen funds
 during the investigation. First Amended Complaint (“FAC”) ¶¶ 42-58, ECF No. 23. Johnson
 also included claims for conversion and violation of California’s Unfair Competition Law
 (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq. FAC ¶¶ 66-93. She seeks compensatory,
 punitive, and statutory damages as well as attorney fees.
        Before the Court is Defendant Green Dot’s motion to compel arbitration.               See
 Defendant’s Motion to Compel Arbitration (“Mot.”), ECF No. 27. Plaintiff Johnson has filed an
 Opposition (“Opp.”), see ECF No. 28, and Defendant Green Dot has provided a Reply, see ECF
 No. 32. After circulating a tentative ruling and hearing oral argument, the Court requested
 simultaneous supplemental briefing and response on whether Plaintiff’s claim properly fell
 within the ambit of the EFTA. See ECF Nos. 34-37.
        For the reasons set forth below, the Court DENIES Defendant’s motion to compel.
        A. Factual Background
        Plaintiff Johnson hired a tax preparer, Ms. Sharon Dent, to prepare and file her taxes.
 Declaration of Paviell Johnson (“Johnson Decl.”) ¶ 3, ECF No. 28-1. Johnson had no written
 agreement with Dent, but Johnson submits that she instructed Dent to have her tax refund placed
 on a check because she was having issues with mail theft at the time. Id. ¶¶ 4-6. Despite her
 instructions, Dent placed Johnson’s tax return, which totaled $5,048.10, on a Walmart
 MoneyCard issued by Defendant Green Dot. See id. ¶ 7; FAC ¶ 30. Defendant Green Dot
 confirms it issued an account for a MoneyCard for Johnson on January 27, 2020. Declaration of
 Patty Villareal (“Villareal Decl.”) ¶ 5, ECF No. 27-1. Johnson claims that she never entered into
 any agreements with Defendant Green Dot nor authorized anyone, including Dent, to enter into


                                                     1
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 3 of 11 Page ID #:351




 any agreements with Green Dot on her behalf. Johnson Decl. ¶¶ 7-10.
        After Johnson learned that her tax refund had been processed, she spoke to Dent and
 learned for the first time that her refund had been placed on the debit card and sent to her address
 in Twentynine Palms, CA. Id. ¶¶ 7-10. Plaintiff Johnson did not receive her tax refund, so she
 suspected it had been stolen. She contacted Defendant Green Dot on February 25 and February
 26, 2020 to report the theft of the debit card and to attempt to freeze available funds but received
 little help. Id. ¶¶ 13-18. Green Dot received calls from someone that identified herself as
 Johnson on March 2 and March 4, 2020. See Villareal Decl. ¶¶ 13-14. Johnson maintains that
 the March calls were by the identity thief, posing as her. Johnson Decl. ¶ 22. On the March 4,
 2020 call, the caller changed the address associated with the debit card to an address in Los
 Angeles while attempting to use the card to pay for gas. See Villareal Decl. ¶¶ 13-14; Johnson
 Decl. ¶ 22.
        Johnson continued calling Green Dot to get assistance with her tax return to no avail. See
 Johnson Decl. ¶ 18. She eventually was able to obtain a list of transactions charged to the debit
 card, which showed that the debit card had been used extensively in Los Angeles starting on
 February 28, 2020. Id. ¶ 20. Johnson submits that she never received the Walmart MoneyCard,
 never received or agreed to the Defendant’s Cardholder Agreement (the “Agreement”), and is
 not responsible for the charges on her card. Id. ¶¶ 24-27. On March 27, 2020 Johnson filed a
 police report for identity theft and theft of her tax refund. See id. ¶ 22, Exh. 2.
        B. Procedural Background
        Plaintiff filed her original complaint on September 17, 2020. See Complaint, ECF No. 1.
 Defendant filed its answer on October 21, 2020. See Answer, ECF No. 12. The parties
 submitted a Joint 26(f) Report¸ see ECF No. 16, and the Court issued a Scheduling Order soon
 after, see ECF No. 18. The Court gave Plaintiff leave to amend her complaint, and she filed her
 FAC on April 1, 2021. Defendant moved to compel arbitration soon after in April 29, 2021. See
 Mot. In its Reply brief, Defendant relied on an official staff interpretation of the EFTA to raise a
 novel argument that the EFTA only applies to “an account for which an agreement for EFT
 services to or from the account has been entered into.” See Reply at 3-4 (citing “12 C.F.R. §
 1005.3 app. C, supp. I, ¶ 3(a)”1). After circulating a tentative ruling and considering oral
 argument, see ECF No. 33, the Court requested supplemental briefing on three issues: (1)

        1
            The correct citation is 12 C.F.R. Appendix C to Part 1005, Supp. I, ¶ 3(a).



                                                                2
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 4 of 11 Page ID #:352




 whether Plaintiff Johnson should be estopped from bringing her EFTA claim because she
 maintains that she never entered into the Agreement in relation to her Walmart MoneyCard
 account; (2) if the EFTA claim is dismissed, whether the Court should retain supplemental
 jurisdiction over the state claims; and (3) if Johnson does not have a contractual relationship with
 Green Dot and Dent is held not to be Johnson’s agent, on what basis can Johnson sue Green Dot
 directly? See ECF No. 33 at 6 n.1. The parties have submitted simultaneous supplemental
 briefing, see ECF Nos. 34-35, and response, see ECF Nos. 36-37.
 II.    Legal Standard
        The Federal Arbitration Act (“FAA”) reflects a “liberal federal policy favoring
 arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2010). A party aggrieved
 by the refusal of another party to arbitrate under a written arbitration agreement may petition the
 court for an order compelling arbitration as provided for in the parties’ agreement. See 9 U.S.C.
 § 4. “By its terms, the [FAA] leaves no room for the exercise of discretion by a district court,
 but instead mandates that district courts shall direct the parties to proceed to arbitration on issues
 as to which an arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470
 U.S. 213, 213 (1985) (emphasis in original). “The court’s role under the [FAA] is therefore
 limited to determining: (1) whether a valid agreement to arbitrate exists and, if it does, (2)
 whether the agreement encompasses the dispute at issue. If the response is affirmative on both
 counts, then the [FAA] requires the court to enforce the arbitration agreement in accordance with
 its terms.” Daugherty v. Experian Info. Solutions, Inc., 847 F. Supp. 2d 1189, 1193 (N.D. Cal.
 2012) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir.
 2000)). “While the Court may not review the merits of the underlying case ‘[i]n deciding a
 motion to compel arbitration, [it] may consider the pleadings, documents of uncontested validity,
 and affidavits submitted by either party.’” Macias v. Excel Bldg. Servs. LLC, 767 F. Supp. 2d
 1002, 1007 (N.D. Cal. 2011) (quoting Ostroff v. Alterra Healthcare Corp., 433 F. Supp. 2d 538,
 540 (E.D. Pa. 2006)). The party seeking to compel arbitration has the burden of proving the
 existence of an agreement to arbitrate by a preponderance of the evidence. Knutson v. Sirius XM
 Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014).
 III.   Discussion
        Defendant Green Dot seeks to compel arbitration arguing that Dent, acting as Johnson’s
 agent, assented to the Agreement when creating the MoneyCard account. Reply at 2-3. Green



                                                       3
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 5 of 11 Page ID #:353




 Dot further argues that Plaintiff ratified her agent’s assent to the Agreement by attempting to use
 the card, calling Green Dot’s customer service representatives multiple times, and by bringing
 causes of action under the EFTA, which requires an “account” as defined by 15 U.S.C. 1693a(2).
 Id. at 3-4. Finally, Green Dot argues that if Johnson never entered into the Agreement, she
 should be estopped from bringing a claim under the EFTA. See id. at 2-3.
        Plaintiff Johnson submits that she never gave authority to her tax preparer to open a
 MoneyCard account and never gave her authority to enter into any Agreement. Opp. at 9. She
 maintains that she was the victim of identity theft and never received the MoneyCard at all,
 making it impossible that she used the card and ratified the agreement. Id. As she never
 authorized the creation of the MoneyCard, never authorized entering into the Agreement, never
 received the card, and never used the card, Johnson argues she should not be compelled into
 arbitration. In addition, Johnson argues that the arbitration clause is unconscionable, and that
 Defendant waived its right to compel arbitration by delaying in bringing its motion. Id. at 14-19.
        A. Did Johnson Assent to the Cardholder Agreement?
        The threshold inquiry is whether there was an agreement to arbitrate, and the Court finds
 that Defendant Green Dot has not met its burden to demonstrate the existence of an agreement to
 arbitrate. Green Dot maintains that Dent, acting as Johnson’s tax preparer and agent, entered
 into the Agreement for Johnson when creating the MoneyCard account. Green Dot seemingly
 does not dispute that Dent lacked actual authority, instead arguing in its Reply that either (1)
 Dent had implied authority to enter into the Agreement as an incidental task to preparing and
 filing Johnson’s taxes or (2) Johnson had ratified her assent to the Agreement with her actions.
 See Reply at 2-3.
        Defendant Green Dot devotes little explanation as to why depositing tax refunds into a
 MoneyCard and entering into the Agreement was incidental to preparing and filing taxes. While
 it is true that an agent has implied authority to “use any means that are incidental to and
 reasonably proper in the performance of an assigned task,” it is not clear to the Court that Dent
 had the implied authority to enter Johnson into the Agreement. Garber v. Prudential Ins. Co. of
 Am., 203 Cal. App. 2d 693, 701 (1962).         Defendant has failed to provide any supporting
 authority that finds implied authority in a similar situation where the principal specifically
 instructed against the action. Here, Johnson, specifically requested that her return be placed on a
 check, not on a debit card. See Johnson Decl. ¶¶ 5-7. Dent also could have easily prepared and



                                                     4
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 6 of 11 Page ID #:354




 filed Johnson’s taxes without opening a MoneyCard or entering into the Agreement by simply
 requesting the refund on a check. The existence of an agency relationship is a question of fact,
 and Defendant offers scant evidence or argument that entering into the Agreement was incidental
 to the preparing and filing of taxes. See Leno v. Young Men’s Christian Assn., 17 Cal. App. 3d
 651, 658 (1971) (“The existence of an agency is a question of fact”). The Court thus finds that
 Dent did not have implied authority to enter Johnson into the Agreement as an incidental task to
 preparing and filing her taxes.
        Green Dot also provides little evidence supporting the idea that Johnson ratified Dent’s
 acceptance of the Agreement. Johnson submits that she was the victim of identity fraud, that she
 never received the MoneyCard, and that she had never used the MoneyCard. See Johnson Decl.
 ¶¶ 5-7. Green Dot seems to contest these facts and maintains that Johnson called and “identified
 herself as Paviell Johnson” before attempting to set up her pin and change her address. See
 Villareal Decl. ¶¶ 13-14; Reply at 3. Green Dot, however, offers nothing to counter Johnson’s
 account of events: that the identity thief called Green Dot and falsely identified herself as
 Johnson to pose as her and steal her tax refund. In that likely scenario, there would be no
 ratification and Green Dot has not shown by a preponderance of the evidence that Johnson, not
 the identity thief, made the calls in question. Green Dot also claims that Johnson ratified Dent’s
 actions by calling Green Dot’s customer service representative several times in order to report
 that her card had been stolen. Green Dot again submits no authority supporting such a claim.
 The Court finds that Johnson did not ratify the actions of her tax preparer by calling Green Dot
 customer service representatives to report that the debit card had been created in error and had
 been stolen. Johnson had little recourse at that point, and Green Dot provides no argument to
 support the proposition that Johnson attempted to ratify or accept the benefits of her agent’s act
 in reporting the unwanted debit card stolen. The Court finds that Green Dot has not met its
 burden to show the existence of an agency relationship because the current record contains
 genuine disputes of material fact regarding whether Johnson ratified the actions of her tax
 preparer.
        Furthermore, Johnson argues that she never gave written authorization to enter into a
 contract, as required by the “equal dignities” rule.     See Cal Civ. Code § 2309 (“An oral
 authorization is sufficient for any purpose, except that an authority to enter into a contract
 required by law to be in writing can only be given by an instrument in writing.”). Johnson



                                                     5
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 7 of 11 Page ID #:355




 argues that arbitration agreements are required to be in writing, so Dent needed a written
 agreement with Johnson before she could enter into an arbitration agreement on her behalf. See
 Opp. at 6. Green Dot seemingly does not contest that Section 2309 applies but argues that
 Johnson is estopped from relying on Section 2309 because of her actions ratifying the agreement.
 See Reply at 2-3. As stated above, Green Dot has not met its burden to show that Johnson, and
 not her identity thief, ratified the actions of Dent. The Court finds that Section 2309 provides
 another reason to prevent compelled arbitration at this point.
        Finally, Green Dot brings a novel argument that Johnson ratified her tax preparer’s
 entering into the Agreement by bringing a cause of action under the EFTA. Green Dot argues
 that bringing a claim under the EFTA requires an account “for which an agreement to EFT
 services to or from the account has been entered,” so Johnson cannot both claim that she never
 entered into the Agreement and that she possesses an account as required by the EFTA. 12
 C.F.R. § 1005.3 app. C, supp. I, ¶ 3(a). Even assuming arguendo that a requirement for EFT
 services to or from an account exists, Defendant offers no authority for the proposition that a
 principal can ratify the actions of her agent by bringing a claim under the EFTA. The Court also
 notes that there is no evidence indicating that Johnson, rather than her counsel, had any part in
 deciding to bring a claim under the EFTA. The Court thus finds that Johnson did not ratify
 entering into the Agreement by bringing an EFTA claim in this suit.
        The Court finds that Plaintiff Johnson did not ratify the actions of her tax preparer Dent
 and did not assent to the Agreement. Johnson therefore cannot be compelled to arbitration based
 on the current record.
        B.      Can Johnson Bring an EFTA Claim While Maintaining That She Never Entered
                into the Cardholder Agreement?
        Green Dot argued in its Reply brief that Johnson should either be bound by the
 Agreement (and compelled to arbitration) or should be estopped from bringing her EFTA claim.
 Reply at 2-3. Relying on official interpretations from the Federal Reserve Board, Green Dot
 submitted that the interpretation of “account” as defined by 15 U.S.C. § 1693a(2) and 12 C.F.R.
 § 1005.2(b)(1) required an account “for which an agreement to EFT services to or from the
 account has been entered.” Id. Since Johnson maintained that she never entered into the
 Agreement, Green Dot argued that Johnson did not possess an account with an agreement for
 EFT services as required for bringing a claim under the EFTA. The Court ordered the parties to
 provide supplementary briefing on that issue as well as two others: (1) if the EFTA claim is


                                                      6
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 8 of 11 Page ID #:356




 dismissed, whether the Court should retain supplemental jurisdiction over the state claims; and
 (2) if Johnson does not have a contractual relationship with Green Dot and Dent is held not to be
 Johnson’s agent, on what basis can Johnson sue Green Dot directly? See ECF No. 33 at 6 n.1.
 The parties have submitted simultaneous supplemental briefing, see Defendant’s Supplemental
 Brief (“Def. Supp.”), ECF No. 34; Plaintiff’s Supplemental Brief (“Supp.”), ECF No. 35, as well
 as responses, see Defendant’s Response (“Def. Resp.”), ECF No. 37; Plaintiff’s Response
 (“Resp.”), ECF No. 36.
        In her Supplemental Brief, Plaintiff informs the Court that since the passage of the Dodd-
 Frank Wall Street Reform and Consumer Protection (“Dodd-Frank”) Act, the Consumer
 Financial Protection Bureau (“CFPB”), not the Federal Reserve Board, maintains rulemaking
 authority over the EFTA. Further, in November 2016, the CFPB amended the EFTA regulations
 to include protection for “prepaid accounts,” which would encompass Johnson’s account for her
 Walmart MoneyCard. See Supp. at 1-2; 12 C.F.R. 1005.2(b)(1)-(3). Plaintiff argues that she can
 sue Green Dot directly because the EFTA was amended to apply to prepaid accounts like hers,
 and Defendant acted in accordance with EFTA guidelines in its interactions with her. See Supp.
 at 4-6. Plaintiff further avers that the plain statutory language for the definition of “account” is
 unambiguous, so Auer deference to staff interpretations is unnecessary and unwarranted. See
 Supp. at 6-8; see also Kisor v. Wilkie, 139 S. Ct. 2400, 2410 (2019) (“But all that said, Auer
 deference is not the answer to every question of interpreting an agency’s rules. Far from it . . . .
 [T]he possibility of deference can arise only if a regulation is genuinely ambiguous.”). Finally,
 Plaintiff argues that if the EFTA claim is dismissed, the Court should retain supplemental
 jurisdiction over the state law claims in the interest of judicial economy. See Supp. at 8-9.
        In its Supplemental Brief, Defendant Green Dot has shifted its argument substantially.
 Defendant concedes that in July 2011, rulemaking authority under the EFTA transferred from the
 Federal Reserve Board to the CFPB pursuant to the Dodd-Frank Act.                  Def. Supp. at 4.
 Defendant also appears to concede that the CFPB expanded the EFTA to include prepaid
 accounts and that Johnson’s account is a prepaid account, but now argues that Green Dot was not
 required to comply with the EFTA’s requirements regarding liability limits and error resolution
 because Plaintiff had not successfully completed the consumer identification and verification
 process. See Def. Supp. at 2-3; 12 C.F.R. § 1005.18(e)(3) (“For prepaid accounts . . . a financial
 institution is not required to comply with the liability limits and error resolution requirements . . .



                                                       7
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 9 of 11 Page ID #:357




 for any prepaid account for which it has not successfully completed its consumer identification
 and verification process.”). Despite the transfer of authority, Defendant maintains that the
 official interpretation provided by the Federal Reserve Board remains instructive and points to
 other language in the EFTA that seems to rely on the existence of a contractual agreement or
 agreed on terms and conditions. See Def. Supp. at 4-6. Defendant also cites to two cases that
 rely on the Federal Reserve Board interpretation to hold that an agreement for EFT services was
 required to bring a claim under the EFTA. See Dorsey v. U.S. Bank Nat’l Ass’n, No. 11-CV-
 231-JJB, 2012 WL 13001917, at *6 (M.D. La. Apr. 2, 2012) (holding that a claim could not be
 brought against PayPal under the EFTA because the PayPal account was created without the
 owner’s knowledge or consent); Marquess v. Pennsylvania State Emps. Credit Union, 427 F.
 App’x 188, 189 (3d Cir. 2011) (holding that the EFTA did not apply to an account that was
 fraudulently opened for an unwitting third party because the third party never entered into an
 agreement for EFT services). Defendant avers that if the EFTA claim is dismissed, the Court
 should decline to exercise supplemental jurisdiction over the state law claims. Def. Supp. at 7.
 Finally, Defendant argues that Plaintiff’s UCL, negligence, and conversion claims should be
 dismissed because they rely on Plaintiff having a contractual relationship with Defendant. See
 Def. Supp. at 8-10.
         After carefully reviewing the supplementary briefing and responses, the Court holds that
 Plaintiff should be allowed to proceed with her EFTA claim because the EFTA applies to
 “prepaid accounts” like the account associated with Plaintiff Johnson’s Walmart MoneyCard. A
 “prepaid account” includes an “account that is marketed or labeled as ‘prepaid’ and that is
 redeemable upon presentation at multiple, unaffiliated merchants for goods or services or usable
 at automated teller machines.” 12 C.F.R. § 1005.2(b)(3)(i)(C). This includes the account tied to
 Plaintiff’s Walmart MoneyCard, a prepaid debit card2 that has been already been presented and
 redeemed at multiple unaffiliated merchants by the identity thief. See Supp. at 1-2; Johnson
 Decl. ¶ 19, Exh. 1. While the facts in the Dorsey and Marquess cases mirror the present case and
 those courts required an account that included an agreement for EFT services, the regulations


         2
             The Court confirms that the Walmart MoneyCard was advertised as a prepaid debit card. See Supp. at 1-2
 (referring to www.sbtpg.com which advertises a “Green Dot Prepaid Visa Card”); see also Walmart MoneyCard,
 Walmart.com,        https://www.walmart.com/help/article/walmart-moneycard/b7b079a10b1643fea855b70e435e101f
 (last visited June 25, 2021) (“The Walmart MoneyCard is a prepaid debit card that offers a safer, more convenient
 way to pay than cash.”).



                                                             8
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 10 of 11 Page ID #:358




 have been updated by the CFPB since those decisions. The parties appear to agree that the CFPB
 included a different requirement for prepaid accounts; specifically, completion of the “consumer
 identification and verification process.” 12 C.F.R. § 1005.18(e)(3); see Def. Supp. at 2-3; Resp.
 at 3-4. And both parties concede that the consumer identification and verification process was
 completed here, although Johnson maintains it was completed by the identity thief posing as her
 and not by Johnson herself. See Resp. at 3-4; Villareal Decl. ¶¶ 13-14. Neither party has
 provided the Court with any authority indicating that the consumer identification and verification
 process is considered incomplete for a prepaid account in the case of identity theft, or if the
 verification process is completed by someone other than the actual consumer. The Court thus
 agrees with Plaintiff and finds that her claims related to her prepaid account fall within the ambit
 of the EFTA.
              The Court also notes that this broad interpretation of the EFTA aligns with Congress’s
 intention to have the EFTA provide a comprehensive scheme of federal regulation for all
 electronic transfer of funds. See Kashanchi v. Texas Com. Med. Bank, N.A., 703 F.2d 936, 938-
 40 (5th Cir. 1983) (reviewing legislative history and finding that “Congress undoubtedly
 intended the Act’s coverage to be broad” especially with respect to evolving electronic fund
 transfer systems such as prepaid cards and accounts).                        In contrast, under Defendant’s
 interpretation of the EFTA, the EFTA would offer robust protection from unauthorized transfers
 to consumers who were victims of identity fraud after they received and validated a prepaid card,
 but would offer absolutely zero protection in situations where the prepaid cards were stolen in
 transit and validation was completed by the thief. The Court finds this interpretation would run
 counter to the goals of the EFTA.3
          Finally, as the Court is allowing the EFTA claim to proceed, it retains supplemental
 jurisdiction over the state law claims. The Court will also refrain from addressing Defendant’s
 arguments for dismissal of the remaining state law claims until the issues can be more
 completely briefed.4


          3
         Further, there is no apparent dispute that the money that was placed into (or utilize to open) the Walmart
 MoneyCard came from Johnson’s tax refund.
           4
             For example, Defendant argues that it owes no duties to the Plaintiff in the context of a negligence claim
 if there is no contractual relationship between the parties. Def. Supp. at 8-9. The Court, however, is unclear if
 Defendant owes no duties in this instance where an identity thief has stolen Plaintiff’s property while it was under
 the Defendant’s control, even in the absence of a contractual agreement. Plaintiff has also failed to respond to the
 dismissal arguments, citing procedural improprieties. See Resp. at 1 (“These arguments cannot be entertained


                                                               9
Case 5:20-cv-01952-GW-KK Document 39 Filed 07/08/21 Page 11 of 11 Page ID #:359




 IV.     Conclusion
         For the foregoing reasons, the Court DENIES Defendant’s motion to compel arbitration.
 Johnson never gave authority to her tax preparer Dent to enter into the Agreement. Defendant
 fails to provide sufficient evidence showing that Johnson, and not the identity thief, took actions
 that it claims ratified assent to the Agreement. Plaintiff may proceed with her EFTA claim
 because she possesses a prepaid account with Defendant, and prepaid accounts fall within the
 ambit of the EFTA.




 without first, a meet and confer by the parties, and secondly, by appropriately noticing of a motion to dismiss or
 summary judgment motion.”).



                                                            10
